— Defendant, as owner of a parcel of real property, had contracted with one Milano, as general contractor, for the construction of a residence on said property. The action is by subcontractors to recover the claimed balance due upon the subcontract and is based upon defendant’s alleged promise to pay said balance. The appeal is by plaintiffs from a judgment of the County Court of the County of Westchester in favor of defendant after trial before an Official Referee. Judgment unanimously affirmed, with costs. No opinion. Present — Wenzel, Acting P. J„ MacCrate, Schmidt, Beldock and Murphy, JJ.